Citation Nr: 0936787	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial (compensable) rating for warts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel







INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the 
Army from August 1964 to January 1965.  He served on active 
duty in the Army from May 1968 to September 1969.  The 
Veteran had subsequent periods of inactive duty for training 
(INACDUTRA) in the Idaho Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
granted service connection for warts, rating this disability 
as noncompensable (zero percent), effective November 20, 
2004.  The RO also granted service connection for residuals 
of shrapnel wounds to the left forearm and left leg.  The RO 
assigned a single noncompensable scar rating for all 
residuals of the shell fragment wounds, effective November 
20, 2004.  The RO continued both ratings in an October 2005 
rating decision.  The Veteran timely filed a Notice of 
Disagreement (NOD) in December 2005.  The RO provided a 
Statement of the Case (SOC) in April 2006 and, thereafter, in 
May 2006, the Veteran timely filed a substantive appeal.  In 
January 2007, the RO provided a Supplemental Statement of the 
Case (SSOC).

The Veteran initially requested a videoconference hearing on 
this matter, but in March 2007 correspondence, he requested a 
Travel Board hearing instead.  The Veteran canceled that 
request in April 2007.  The Veteran subsequently submitted 
additional evidence along with a waiver of initial RO 
consideration.

In December 2008, the Board granted the Veteran's request for 
a higher initial rating for residuals of a shrapnel scar to 
the left forearm with retained multiple foreign bodies, 
evaluating the disorder at 10 percent, but no more than 10 
percent, and denied the Veteran's request for an initial 
(compensable) rating for residuals of a shrapnel wound to the 
left leg with retained foreign body.  As the record does not 
indicate that the Veteran appealed these matters, they are 
not currently in appellate status.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2008).

In December 2008, the Board noted that the Veteran's December 
2006 VA examination raised an informal claim for service 
connection for degenerative joint disease of the left hip, 
secondary to his service-connected residuals of shrapnel 
wounds, to include involving the left leg.  The Board also 
noted that, in a March 2007 statement, the Veteran appeared 
to raise an informal claim of an increased rating for his 
service-connected posttraumatic stress disorder (PTSD), and 
requested an Agent Orange examination, which arguably raises 
a claim for service connection for residuals of herbicide 
exposure.  The record of evidence does not indicate that 
these issues have been developed and they are referred to the 
RO for clarification and any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

In December 2008, the Board remanded the Veteran's appeal for 
an initial (compensable) rating for warts, requesting the 
Appeals Management Center (AMC) to: obtain and associate with 
the claims file VA medical records for the Veteran from the 
VAMC in Walla Walla, Washington, dated from July 2006; obtain 
and associate with the claims file VA medical records for the 
Veteran from the CBOC in Lewiston, Idaho, dated from August 
2004; obtain outstanding private treatment records from 
Sacred Heart Medical Center from November 2005; and to 
provide the Veteran with an examination to determine the 
current level of severity of his service-connected warts.  In 
April 2009, the AMC provided the Veteran with an examination.  
Having completed the required directives, in July 2009, the 
RO issued an SSOC.  In the SSOC, the AMC noted basing their 
decision, in part, on VA treatment records from the VAMC in 
Walla Walla Washington, dated from January 2005 to January 
2009; and the April 2009 VA examination.  Having denied the 
Veteran's claim, the AMC returned the case to the Board.  

A review of the record shows that the AMC has complied with 
all remand instructions to the extent possible.  Stegall v. 
West, 11 Vet. App. 268 (1998).
However, subsequent to that remand, in August 2009, the 
Veteran submitted additional evidence, in the form of lay 
statements, apparently written by the Veteran, and two 
hospital appointment notices.  In the Veteran's statements, 
written in the margins of VAMC letter, the Veteran stated 
that he had new warts that were growing.  He stated that he 
had four on his forehead, six in his armpit, and one on his 
neck.  He indicated that he was having several warts removed 
or clipped.  Attached to this letter, the Veteran included a 
VAMC consultation sheet, dated July 1, 2009, requesting 
assistance with forehead skin lesions.  The Veteran also 
included a card indicating an appointment on July 30, 2009 
with Dr. Scholchler, D.O., at Clearwater Valley Hospital and 
Clinics in Orofino, Idaho.  

The Board notes that the Veteran's lay statements have 
probative value in that they indicate an observable worsening 
of a service-connected wart disorder.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to 
report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses).  That is, in this case, the Veteran is certainly 
competent to state that he has an increase in the number of 
skin lesions that have been diagnosed as warts.  The Board, 
however, also notes that the Veteran submitted this evidence 
without a waiver of review by the RO.  See 38 C.F.R. §§ 19.9, 
20.1304(c) (2008).  As such, this matter must be addressed 
prior to final appellate review.  

Moreover, the VAMC consultation form and Clearwater Valley 
Hospital appointment card suggest recent treatment, 
presumably for the Veteran's service-connected wart disorder.  
From the list of evidence included in the July 2009 SSOC, the 
Board notes that the AMC did not review any treatment records 
from the Walla Walla VAMC dated after January 2009, or any 
records from Clearwater Valley Hospital in making their most 
recent decision.  In accordance with the VA's duty to assist 
in obtaining evidence necessary to substantiate his claim and 
the Veteran's assertion that he has an increased number of 
warts, the Board finds that all pertinent evidence relating 
to the evaluation or treatment for the Veteran's service-
connected wart disorder, to include all aforementioned 
treatment records, must be obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 
38 C.F.R. § 3.159(c)(1)(2) (2008).  
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure compliance 
with all VCAA notice and assistance 
requirements.  

2.  Additionally, the AMC/RO should 
request the Veteran to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated him for any 
skin disorder since June 2009.  After 
securing the necessary releases, the 
AMC/RO should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran, including any records from 
Dr. Schochler at Clearwater Valley 
Hospital and Clinics in Orofino, Idaho; 
and all records from the VAMC in Walla 
Walla, Washington, indicating treatment 
after January 2009.  

3.  Thereafter, the RO/AMC should review 
the file to determine if an additional VA 
medical examination or addendum is 
required.  If such an examination is 
required, the AMC/RO should schedule the 
Veteran to undergo a skin examination to 
determine the current level of severity of 
his service-connected warts.  Any tests 
that are deemed necessary should be 
accomplished.  The claims folder should be 
furnished to the VA examiner for review 
and the report compiled by such examiner 
should indicate whether the claims folder 
was made available and reviewed.  The 
examiner is asked to address the 
percentage of the body affected by the 
service-connected disability and whether 
it requires the use of topical therapy.

The examiner is also asked to distinguish, 
to the extent possible, the Veteran's 
service-connected warts from any 
nonservice-connected skin lesions or 
disease that may be present.  See Waddell 
v. Brown, 5 Vet. App. 454 (1993).  If no 
such distinction can be made, the 
clinician should so state.  

The Board notes that, in Mittleider v. 
West, 11 Vet. App. 181 (1998), the Court 
held that regulations require that when 
examiners are not able to distinguish the 
symptoms and/or degree of impairment due 
to a service-connected disability (here 
warts) from any other diagnosed disorder, 
VA must consider all symptoms in the 
adjudication of the claim. 

4.  After completion of the directed 
development, and any additional 
development that is indicated by the 
current state of the record, the AMC/RO 
should re-adjudicate the Veteran's claim.  
In making their determination, the AMC/RO 
should determine which rating criteria are 
potentially applicable for the Veteran's 
warts (e.g., criteria for rating scars, to 
include of the face and other exposed 
areas) and assign the higher evaluation if 
the disability picture more nearly 
approximates the criteria required for 
that evaluation.  38 C.F.R. §§ 4.1, 4.7.  
If the Veteran remains dissatisfied with 
the decision, the AMC/RO should issue an 
appropriate Supplemental Statement of the 
Case and forward the case to the Board for 
final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

